DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 2/22/21, claims 1-4, 9 are currently pending in the application.

Examiner sought clarification on lithium bis(trifluoromethane sulfonyl)amide recited in claim 1 as the metal salt.(cf. Interview summary dated 1/11/21). Examiner acknowledges the additional information on nomenclature provided in the form of reference links listed in the response dated 2/22/21. Based on the provided reference link http://publications.iupac.org/ci/2007/2904/ud.html, claimed lithium bis(trifluoromethane sulfonyl)amide is interpreted as lithium salt having anion b) in Figure 1 therein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2014/0005624 Al, of record), in view of Lee et al. (US 2008/0114110 A1) and Gao et al. (of record).
Wang teaches a film including from about 10 wt. % to about 90 wt. % of at least one polyalkylene carbonate and from about 10 wt. % to about 90 wt. % of at least one polyolefin, such as polyethylene (Ab.), for use in a packaging film (Ab., [0031]). Wang further teaches additives, such as anti-static additives [0041]. Wang additionally teaches films that are stretched uniaxially or biaxially [0058].
Wang is silent with regard to films (a) comprising claimed metal salt and (b) having claimed stretching magnification (claim 1).
With regard to (a), the primary reference to Wang is open to use of anti-static additives. Secondary reference to Lee teaches antitstatic compositions comprising 0.05 to 5 parts of an antistatic agent based on 100 pars by weight of a base resin, such as HDPE (Ab., [0042]). Disclosed antistatic agents include alkali metal salt compounds, such as lithium bis(trifluoromethylsulfonyl)imide (LiN(CF3 SO2)2) (i.e. on lithium bis(trifluoromethylsulfonyl)amide), LiI, LiBr etc. and read on claimed metal salts having a melting point higher than 100oC [0009-0013].
With regard to (b), secondary reference to Gao teaches polyethylene resin compositions for forming biaxially oriented films for packaging applications [0003] having a MD stretch ratio of at least 4 and a TD stretch ratio of at least 5, and that larger the stretch ratio, the higher the mechanical strengths of the film [0084]. 
Given that Wang is open to anti-static additives and given the teaching in Lee on art recognized lithium and potassium metal salts as antistatic agents, including LiI, LiBr and lithium prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to claim 2, Wang teaches a film layer formed from 10 wt. % to about 90 wt. % of at least one polyalkylene carbonate and from about 10 wt. % to about 90 wt. % of at least one polyolefin [0018], and Lee teaches 0.05 to 5 parts of an antistatic agent based on 100 pars by weight of a base resin [0010].
With regard to claims 3, 4, 9, Wang teaches polypropylene carbonate [0022] and polyethylene as the polyolefin (reference claim 4, [0031]).

Response to Arguments
In view of the amendment, all rejections set forth in the office action dated 10/22/20 are withdrawn and new grounds of rejections are set forth hereinabove. As stated above, Applicant’s response concerning reference to bis(trifluoromethane sulfonyl)amide and bis(trifluoromethane sulfonyl)imide interchangeably is deemed persuasive (cf. Interview summary dated 1/11/21). Applicant’s arguments on superior antistatic performance in Table 1 as applicable to obviousness rejections in general are addressed below:
Applicant’s Arguments: 
However, Wang merely discloses that stretching the film (uniaxially or biaxially) can improve film uniformity and reduce film thickness (see “the film may then be optionally oriented in one or more directions to further improve film uniformity and reduce thickness” in paragraph [0058]). Lee nowhere discloses producing a stretched film.
In contrast, the Examples of the present specification demonstrate that when a stretched film is prepared using a resin composition containing a specific metal salt in addition to a polyolefin resin and a polyalkylene carbonate resin, the obtained film has significantly superior antistatic performance (in particular, see Table 1).
Accordingly, even if the specific metal salt used in the claimed invention is known as an antistatic agent, it would not have been obvious to a person skilled in the art from Wang and Lee that adding the specific metal salt and forming a stretched film having a stretching magnification of 1.5 to 20 in a uniaxial direction can significantly improve the antistatic performance of the film compared to simply adding the specific metal salt. Thus, the claimed invention is non-obvious over Wang and Lee, and is patentable over this proposed combination.

Examiner’s Response:

With regard to Applicant’s comment that Lee does not teach stretched films, it is noted that the primary reference to Wang teaches uniaxially and biaxially stretched films, and Wang is also open to including anti-static additives therein. Lee is relied upon only as a teaching reference, for its teaching on art recognized antistatic additives suitable for use in polyeolefin-based resin compositions, such as that of Wang.
With regard to the data in the specification, the following points are noted:
(1) Data in Table 1 and Fig. 1 shows surface resistivity for stretching magnifications of “x 1”, “x 2” and “x 9”. However, Example 1 in [0082] discloses that films stretched to 1.5 times, 2 times and 5 times. Additionally, [0093] in the specification refers to Table 1 as showing results of “films having stretching magnifications of 1.5, 2 and 9 times”. Furthermore, the calculated wt. ratio of metal salt:polypropylene carbonate:HDPE in Example 1 is 0.0375:0.1125:4.85 (i.e. approx. 0.77: 2.31:100).
(2) Example 4 parallels Example 1, varying only the type of metal salt. Example 2 parallels Example 1, while varying the amounts of salt-containing polypropylene carbonate and polyethylene in the film. 
(3) Example 3 discloses films of which differ from Example 1 in the amount of components therein, and the magnification values disclosed for Example 3 are 1.5 times, 2 times and 8 times.
	At the outset, Examiner seeks clarification on the discrepancy between magnifications disclosed in Examples, Fig. 1 and Table 1. 
Comparing Inv. Examples 1-4 against Comp. Example 2, the data in the last two columns of Table 1 shows that surface resistivity in stretched films containing metal salt is lower than that of film devoid of metal salt, and that the surface resistivity decreases with increasing stretching magnification for a given inventive film. However, it is noted that the data in Table 1 is also limited to films comprising high density polyethylene, polypropylene carbonate and metal salt, in amounts specified in the Examples, and subjected to magnifications as disclosed therein. It is not clear why such limited data would be representative of a stretched film within the scope of claim 1, i.e. which is open ended to any polyolefin and any polyalkylene carbonate resin, open ended to any amounts of components as recited in claim 1, and to a stretching magnification of 1.5 to 20. Clearly, the data to establish asserted significantly superior antistatic performance of the films is not reasonably commensurate in scope with the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762